Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 33-37 and 39-40, 42-52, 55-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), and using claim 33 as the representative claim, it is determined that apart from generic hardware and other extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating purchases from one or more merchants, and processing the payment for the first item and the additional item,” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “storing…payment medium information from a payment medium associated with the customer; creating a data structure; receiving…an indication indicating a request by the customer to purchase a first item from a merchant; receiving…a second indication indicating a request by the customer…to purchase an additional item; generating…a record associated with the customer and the merchant identifying the first item in response to receipt of the indication from the customer device; updating… the data structure; calculating…an alert time at which to notify the customer device based on a current time and on a time window from updating the data structure; sending…a notification that identifies the data structure and that indicates that at least the first item still requires and lacks…; receiving…a second indication indicating a second request by the customer; updating the data structure; receiving…a signal indicating that the customer authorizes processing payment for the first item and the additional item identified in the data structure; and sending an aggregation of the first item and the additional item; determining that the indication lacks an authorization for processing payment for purchase of the first item using the payment medium information; detecting…a departure of the customer device from communicative contact with the server associated with the payment processing service with respect to the authorization.” These additional elements, considered in the context of claim 33 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, storing, processing, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. The examiner further contends that the recited server; database, the network and customer device are used to simply store, process, transmit and output data, but the claim does not recite a technical improvement to the recited systems. The limitation “wherein receipt of the notification by the customer device activates the application to display the notification on a user interface of the customer device” is recited to merely narrow the scope of the abstract idea. Thus, it is determined that claim 33 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the limitations of “storing…payment medium information from a payment medium associated with the customer; creating a data structure; receiving…an indication indicating a request by the customer to purchase a first item from a merchant; receiving…a second indication indicating a request by the customer to purchase an additional item; updating… a data structure; sending…a notification; receiving…a second indication indicating a request by the customer; updating the data structure; receiving…a signal indicating that the customer authorizes processing payment for the first item and the additional item identified in the data structure; and sending an aggregation of the first item and the additional item” are mere data gathering steps, which are insignificant extra-solution activities; thus, insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric Power. The limitations of “generating…a record associated with the customer and the merchant identifying the first item in response to receipt of the indication from the customer device; and calculating…an alert time at which to notify the customer device based on a current time and on a time window from updating the data structure; determining that the indication lacks an authorization for processing payment for purchase of the first item using the payment medium information; detecting…a departure of the customer device from communicative contact with the server associated with the payment processing service with respect to the authorization” comprise the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 33 and are rejected using the same rationale as in claim 33 above. More specifically, dependent claims 34-36, 39-40, 42-43, 46, 49 and 53-52 do not recite additional elements but merely further narrow the scope of the abstract idea. However, dependent claims 44-45, 47-48 and 50-51 do recite additional elements, but these additional elements are a combination of mere data gathering steps, which are insignificant extra-solution activities and the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, dependent claims 55-57 recite additional limitations, but they are insignificant post-solution activities. 
Response to Arguments
Applicant's arguments filed on 08/09/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the pending independent claims are similar to claim 2 of example 21 of PEG, the examiner disagrees. The claimed invention in example 21 addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline, which is applied by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet because they solve an Internet‐centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as a combination, provide unconventional steps that confine the abstract idea to a particular useful application, such that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claim recites patent eligible subject matter
In the present claim, by contrast, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 33 are the generically recited “server; database, the network and customer device.” The applicant does not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Also, while the newly added dependent claims 55-57 recite additional limitations, these additional limitations are insignificant post-solution activities. 
And lastly, while dependent claims 44-45, 47-48 and 50-51 do recite additional elements, but these additional elements are a combination of mere data gathering steps, which are insignificant extra-solution activities and the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/            Primary Examiner, Art Unit 3697